DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a final office action in response to Applicant's remarks and amendments filed on 7/25/2022. Claims 1-3, 5-8, 10-13, and 15 are currently amended. Claims 18-19 are newly added. Claims 1-19 are pending review in this action. The previous objections regarding the Claims are withdrawn in light of Applicant's amendments to the Claims. The previous 35 U.S.C 112(b) rejections are withdrawn in light of Applicant's amendment to Claim 2. The previous 35 U.S.C 102 and 35 U.S.C 103 rejections are withdrawn in light of Applicant's amendment to Claim 1,however the use of the same single reference (102) and combination of references (103) art references used in the previous office action have been upheld as reading on the claims. 
Claim Objections
Claim 11 is objected to because of the following informalities:
Claim 11 recites “post-bake calendar operatons.” in line 4, which contains a spelling error. The word “operatons” should be corrected to “operations”.
 Appropriate correction is required.
Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the coupons" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 1, upon which Claim 19 depends does not define “the coupons” and it would not be clear to the skilled artisan what is being considered “the coupons”. The skilled artisan would not be able to easily ascertain if “the coupons” are referring to the briquettes, or if they are referring to objects cut from the briquettes. The examiner notes that for purposes of examination, “the coupons” of Claim 19 will be considered refer to the briquettes of Claim 1.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6, 10, 12, 15-17, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jiang et al. (US 20210074992A1). The applied reference has a common assignee with the instant application. Based on the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
Regarding Claim 1, Jiang discloses a method of fabricating an electrode, comprising: calendering a briquette precursor (cake, 140, before calendering step) so as to form a precursor sheet (cake, 140, after calendering step) that includes components of an electrode active medium, the components including an active material (Figure 1B, [0030, 0033]). Jiang further discloses a subsequent step of cutting a briquette (150) from the precursor sheet (cake, 140), followed by a step of baking the briquette (150) (Figure 1B, [0036-0037, 0059]). Jiang further discloses that one or more post-bake calender operations (second calendering step) (Claim 3) may be performed on the briquette (150) after the baking of the briquette (150), each post-bake calender operation including calendering of the briquette (150) (Figures 1B and 3, [0014-0015, 0059, Claim 3]). Thus, all of the limitations of Claim 1 are met.
Regarding Claim 2, Jiang further discloses that the baking is done in an oven at a temperature of between 30°C and 150°C and for a period of time between 15 minutes and 3 hours [0059]. Thus, all of the limitations of Claim 2 are met.
Regarding Claim 3, Jiang further discloses that the baking is done for a period of time between 15 minutes and 3 hours [0059]. Thus, all of the limitations of Claim 3 are met. 
Regarding Claim 4, Jiang discloses that the atmosphere in the oven is at a pressure of 70 mmHg (2.75 inHg) or less [0076]. Thus, all of the limitations of Claim 4 are met.
Regarding Claim 6, Jiang further discloses that the briquette (150) includes liquid paraffin [0030]. Thus, all of the limitations of Claim 6 are met.
Regarding Claim 10, Jiang further discloses that the method includes performing one or more pre-bake calender operations on the briquette (150) before the baking of the briquette (150), each pre-bake calender operation including calendering of the briquette (150) (Figure 1B, [0037]). Thus, all of the limitations of Claim 10 are met.
Regarding Claim 12, Jiang further discloses that the nip gap at which the calendering is performed between at least a portion of the pre-bake calendering operations may be reduced (Figure 2A, Table 1, [0055]). Thus, all of the limitations of Claim 12 are met.
Regarding Claim 15, Jiang further discloses that the method includes preparing an electrode blank (cathode) from the briquette (150); and fabricating a battery with an electrode that includes at least a portion of the electrode blank (Figure 3, [0076]). Thus, all of the limitations of Claim 15 are met.
Regarding Claim 16, Jiang further discloses that the electrode is a cathode [0076]. Thus, all of the limitations of Claim 16 are met.
Regarding Claim 17, Jiang further discloses that the electrode blank (cathode) includes silver vanadium oxide [0071-0076]. Thus, all of the limitations of Claim 17 are met.
Regarding Claim 19, Jiang further discloses that the baking is done in an oven at a temperature of between 30°C and 150°C and for a period of time between 15 minutes and 3 hours [0059]. Thus, all of the limitations of Claim 19 are met.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 7-9, 11, 13-14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (US 20210074992A1) as applied to Claims 1 and 10 as set forth above.
In Regards to Claim 7 (Dependent Upon Claim 1):
Jiang discloses the method of Claim 1 as set forth above. Jiang further discloses a series of pre-bake calendering operations wherein the nip gap is reduced between portions of the pre-bake calendering operations (Figure 2A, [0055]). Jiang further teaches that such a calendering process contributes to producing a high-quality thin electrode with a high surface area and uniform thickness, suitable for high rate batteries [0058].
Jiang is silent the nip gap of the post-bake calendering operations.
However, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to apply the teachings of Jiang related to the pre-bake calendering process, wherein the nip gap is reduced between successive calendering operations, to the post-bake calendering operations of Jiang, with reasonable expectations of success in producing a battery with a thin electrode having high surface area to support a high rate battery, as taught by Jiang. By doing so, all of the limitations of Claim 7 have been met.



In Regards to Claim 8 (Dependent Upon Claim 7):
Jiang discloses the method of Claim 1 as set forth above. Jiang further discloses that the nip gap for the pre-bake calendering operations may stay the same for all of the calendering operations [0037-0038].
Jiang is silent the nip gap of the post-bake calendering operations.
	However, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to apply the teachings of Jiang related to the pre-bake calendering process, wherein the nip gap is set to remain the same for all calendering operations, to the post-bake calendering operations of Jiang, as it is known as a useful calendering approach within the art. By doing so, all of the limitations of Claim 8 are met.
In Regards to Claim 9 (Dependent Upon Claim 7):
Jiang discloses the method of Claim 7 as set forth above. Jiang further discloses that the first pre-bake calendering operation may have a nip gap of 0.08 inches and the last pre-bake calendering operation may have a nip gap of 0.04 inches or more [0037]. Jiang further teaches that the nip gap may be adjusted as need to obtain a target cathode thickness [0037-0038].
Jiang is silent to the nip gap of the post-bake calendering operations.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case obviousness exists (MPEP §2144.05 I). Thus, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to apply the teachings of Jiang related to the nip gap of pre-bake calendering operations, wherein the nip gap can be changed between the first pre-bake calendering operation and the last pre-bake calendering operation by between 0-0.04 inches, to the post-bake calendering operations of Jiang, as it is known in the art as a useful amount to adjust between calendering operations of a calendering step. By doing so, all of the limitations of Claim 9 have been met.


In Regards to Claim 11 (Dependent Upon Claim 10):
Jiang discloses the method of Claim 10 as set forth above. Jiang discloses that the nip gap of the final calendering operation of a first pre-bake calendering step (60) may be 0.08 inches, and the first calendering operation of a second pre-bake calendering step (100) may be 0.04 inches [0052-0053]. Jiang further discloses that the final calendering step of the second pre-bake calendering step (100) may have a nip gap of 0.015 inches [0053]. Jiang further teaches that the nip gap may be adjusted as need to obtain a target cathode thickness [0037-0038].
Jiang is silent to the nip gap of the first post-bake calendering operation.
Thus, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for a nip gap of the first post-bake calendering operation of Jiang, a nip gap smaller than the nip gap of the final pre-bake calendering operation, as it is known in the art to reduce the nip gap between the final calendering operation in a first calendering step and the first calendering operation in a second calendering step, as taught by Jiang. By doing so, all of the limitations of Claim 11 are met.
In Regards to Claim 13 (Dependent Upon Claim 10):
Jiang discloses the method of Claim 10 as set forth above. Jiang further discloses that the first pre-bake calendering operation may have a nip gap of 0.08 inches and the last pre-bake calendering operation may have a nip gap of 0.04 inches or more [0037], thus the pre-bake calendering step has a total reduction in a nip gap of 0.04 inches. Jiang further discloses that the nip gap for the pre-bake calendering operations may stay the same for all of the calendering operations [0037-0038].
Jiang is silent to the nip gap of the post-bake calendering operations and the ratio of the total reduction of the nip gap in the pre-bake calendering step to the total reduction of the nip gap in the post-bake calendering step. 
However, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to apply the teachings of Jiang related to the pre-bake calendering process, wherein the nip gap may remain the same for all calendering operations, to the post-bake calendering operations of Jiang, as it is known as a useful calendering approach within the art. Thus, when the total reduction in a nip gap of the pre-bake calendering step is 0.04 inches and the total reduction in a nip gap of the post-bake calendering step is 0, the ratio would necessarily fall in the range of more than 100:1 and less than or equal to infinity. As such, all of the limitations of Claim 13 are met.
In Regards to Claim 14 (Dependent Upon Claim 10):
Jiang discloses the method of Claim 10 as set forth above. Jiang further discloses that the pre-bake calendering operation may have a nip gap of between 0.08 inches and  0.012 inches [0055]. Jiang further teaches that the nip gap may be adjusted as need to obtain a target cathode thickness [0037-0038]. Jiang further teaches that such a calendering process contributes to producing a high-quality thin electrode with a high surface area and uniform thickness, suitable for high rate batteries [0058].
Jiang is silent to the nip gap of the post-bake calendering operations.
Thus, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the nip gap of the post-bake calender operations of Jiang, a value within the range of pre-bake calendering operations disclosed by Jiang, as it is known in the art as an appropriate range of nip gaps to produce a thin electrode, as taught by Jiang. By doing so, all of the limitations of Claim 14 are met.
In Regards to Claim 18 (Dependent Upon Claim 1):
Jiang discloses the method of Claim 1 as set forth above. Jiang further discloses that following baking, the briquette (150) may be cut into coupons and then subjected to post-bake calendering operations (Figure 1B, [0015, Claim 3]). Jiang also teaches that performing a cutting step after calendering and baking steps results in a superior product [0067]. Jiang further teaches that adding cutting and/or folding steps allows for increased control over the final dimensions of the product cathode [0038, 0076].
Jiang is deficient in disclosing a step of cutting the briquette into coupons after performing the one or more post-bake calender operations on the briquette.
However, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the method of Jiang to include a step of cutting the briquette into coupons after performing the one or more post-bake calender operations on the briquette, in order to produce a final electrode product with the desired dimensions, as taught by Jiang. By doing so, all of the limitations of Claim 18 are met.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (US 20210074992A1) as applied to Claims 1 as set forth above, and in further view of Schroedle et al. (US 20150280206A1).
In Regards to Claim 5 (Dependent Upon Claim 1):
Jiang disclose the method of Claim 1 as set forth above. Jiang further discloses that the briquette (150) includes liquid paraffin as a liquid active medium solvent [0030].
Jiang is deficient in disclosing that the solids in the briquette are between 60 wt% and 90wt% of the weight of the briquette before the baking.
Schroedle discloses a method for producing cathodes in which the blank precursor (cathode active material) is comprised of a mixture of a mixed oxide, a carbon material, and a binder [0054]. Schroedle further discloses that the mixture is initially in the form of a suspension in a solvent (suspension media), and the solid content of the suspension-mixture is 85% or more within the blank precursor (cathode active material) mixture before heat treatment such as baking [0057-0058, 0066-0069].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to prepare the briquette of Jiang to have a solids content of 85% or more, as it is known in the art as a preferred solid content of a briquette for a cathode prior to heat treatment such as in an oven, as taught by Schroedle. By doing so, all of the limitations of Claim 5 are met.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (US 20180083260A1) in further view of Schroedle et al. (US 20150280206A1).
In Regards to Claim 1:
Jiang discloses a method of fabricating an electrode, comprising: calendering a briquette precursor (cake, 140, before calendering step) so as to form a precursor sheet (cake, 140, after calendering step) that includes components of an electrode active medium, the components including an active material (Figure 1B, [0030, 0033]). Jiang further discloses a subsequent step of cutting a briquette (150) from the precursor sheet (cake, 140), followed by a step of baking the briquette (150) (Figure 1B, [0036-0037, 0059]). 
Jiang is deficient in disclosing that the method includes performing one or more post-bake calender operations of the briquette after the baking of the blank precursor, each post-bake calender operation including calendering of the briquette.
	Schroedle discloses a method for producing cathodes in which the blank precursor (cathode active material) is comprised of a mixture of a mixed oxide, a carbon material, and a binder [0054].  Schroedle further discloses that the method includes a step of baking (drying, b) followed by a step of calendaring (compacting, c) [0066-0067, 0070-0074]. Schroedle further teaches that the calendaring (compacting, c) step contributes to the control of the cathode density [0072].
	Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to include in the method disclosed by Jiang, a step of post-bake calendaring, as it is known in the art as a useful step in making a cathode and serves to control of the density of the cathode active material, as taught by Schroedle. By doing so, all of the limitations of Claim 1 are met.

In Regards to Claim 2 (Dependent Upon Claim 1):
	Jiang as modified by Schroedle discloses the method of Claim 1 as set forth above. Jiang further discloses that the baking is done in an oven at a temperature between 30°C and 150°C and for a period of time between 15 minutes to 3 hours (Figure 3, [0055]). Therefore, all of the limitations of Claim 2 are met.
In Regards to Claim 3 (Dependent Upon Claim 2):
Jiang as modified by Schroedle discloses the method of Claim 2 as set forth above. Jiang further discloses that the baking is done in an oven for a period of time between 15 minutes to 3 hours (Figure 3, [0055]). Therefore, all of the limitations of Claim 3 are met.
In Regards to Claim 4 (Dependent Upon Claim 3):
Jiang as modified by Schroedle discloses the method of Claim 3 as set forth above. Jiang further discloses that the atmosphere in the oven is at a pressure of 70 mmHg (2.75 inHg) or less [0072]. Therefore, all of the limitations of Claim 4 are met.
In Regards to Claim 5 (Dependent Upon Claim 1):
Jiang as modified by Schroedle discloses the method of Claim 1 as set forth above. Jiang further discloses that the briquette (150) includes liquid paraffin as a liquid active medium solvent [0026].
Jiang is deficient in disclosing that the solids in the briquette are between 60 wt% and 90wt% of the weight of briquette before the baking.
Schroedle discloses a method for producing cathodes in which the blank precursor (cathode active material) is comprised of a mixture of a mixed oxide, a carbon material, and a binder [0054]. Schroedle further discloses that the mixture is initially in the form of a suspension in a solvent (suspension media), and the solid content of the suspension-mixture is 85% or more within the blank precursor (cathode active material) mixture before heat treatment such as baking [0057-0058, 0066-0069].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to prepare the briquette of Jiang to have a solids content of 85% or more, as it is known in the art as a preferred solid content of a briquette for a cathode prior to heat treatment such as in an oven, as taught by Schroedle. By doing so, all of the limitations of Claim 5 are met.
In Regards to Claim 6 (Dependent Upon Claim 1):
Jiang as modified by Schroedle discloses the method of Claim 1 as set forth above. Jiang further discloses that the briquette (150) includes liquid paraffin as a liquid active medium solvent [0026]. Therefore, all of the limitations of Claim 6 are met.
In Regards to Claim 7 (Dependent Upon Claim 1):
Jiang as modified by Schroedle discloses the method of Claim 1 as set forth above. Jiang further discloses a series of pre-bake calendering operations wherein the nip gap is reduced between portions of the pre-bake calendering operations (Figure 2A, [0055]). Jiang further teaches that such a calendering process contributes to producing a high-quality thin electrode with a high surface area and uniform thickness, suitable for high rate batteries [0058].
Both Jiang and Schroedle are silent to the nip gap at which the calendering is performed between at least a portion of the post-bake calendering operations.
However, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to apply the teachings of Jiang related to the pre-bake calendering process, wherein the nip gap is reduced between successive calendering operations, to the post-bake calendering operations of modified Jiang, with reasonable expectations of success in producing a battery with a thin electrode having high surface area to support a high rate battery, as taught by Jiang. By doing so, all of the limitations of Claim 7 have been met.



In Regards to Claim 8 (Dependent Upon Claim 7):
Jiang as modified by Schroedle discloses the method of Claim 7 as set forth above. Jiang further discloses that the nip gap for the pre-bake calendering operations may stay the same for all of the calendering operations [0037-0038].
Both Jiang and Schroedle are silent the nip gap of the post-bake calendering operations.
	However, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to apply the teachings of Jiang related to the pre-bake calendering process, wherein the nip gap is set to remain the same for all calendering operations, to the post-bake calendering operations of modified Jiang, as it is known as a useful calendering approach within the art. By doing so, all of the limitations of Claim 8 are met.
In Regards to Claim 9 (Dependent Upon Claim 7):
Jiang as modified by Schroedle discloses the method of Claim 7 as set forth above. Jiang further discloses that the first pre-bake calendering operation may have a nip gap of 0.08 inches and the last pre-bake calendering operation may have a nip gap of 0.04 inches or more [0033]. Jiang further teaches that the nip gap may be adjusted as need to obtain a target cathode thickness [0033-0034].
Both Jiang and Schroedle are silent to the nip gap of the post-bake calendering operations.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case obviousness exists (MPEP §2144.05 I). Thus, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to apply the teachings of Jiang related to the nip gap of pre-bake calendering operations, wherein the nip gap can be changed between the first pre-bake calendering operation and the last pre-bake calendering operation by between 0-0.04 inches, to the post-bake calendering operations of Jiang, as it is known in the art as a useful amount to adjust between calendering operations of a calendering step. By doing so, all of the limitations of Claim 9 have been met.
In Regards to Claim 10 (Dependent Upon Claim 1):
Jiang as modified by Schroedle discloses the method of Claim 1 as set forth above. Jiang further discloses that the method includes performing one or more pre-bake calender operations of the briquette (150) before the baking of the briquette (150), each pre-bake calender operation including calendering of the briquette (150) (Figure 2A, [0048, 0051]). Therefore, all of the limitations of Claim 10 are met.
In Regards to Claim 11 (Dependent Upon Claim 10):
Jiang as modified by Schroedle discloses the method of Claim 10 as set forth above. 
Jiang discloses that the nip gap of the final calendering operation of a first pre-bake calendering step (60) may be 0.08 inches, and the first calendering operation of a second pre-bake calendering step (100) may be 0.04 inches [0048-0049]. Jiang further discloses that the final calendering step of the second pre-bake calendering step (100) may have a nip gap of 0.015 inches [0049]. Jiang further teaches that the nip gap may be adjusted as need to obtain a target cathode thickness [0033-0034].
Both Jiang and Schroedle are silent to the nip gap of the first post-bake calendering operation.
Thus, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for a nip gap of the first post-bake calendering operation of Jiang, a nip gap smaller than the nip gap of the final pre-bake calendering operation, as it is known in the art to reduce the nip gap between the final calendering operation in a first calendering step and the first calendering operation in a second calendering step, as taught by Jiang. By doing so, all of the limitations of Claim 11 are met.
In Regards to Claim 12 (Dependent Upon Claim 10):
Jiang as modified by Schroedle discloses the method of Claim 10 as set forth above. Jiang further discloses that the nip gap at which the calendering is performed between at least a portion of the pre-bake calendering operations may be reduced (Figure 2A, Table 1, [0051]). Therefore, all of the limitations of Claim 12 have been met.
In Regards to Claim 13 (Dependent Upon Claim 10):
Jiang as modified by Schroedle discloses the method of Claim 10 as set forth above. Jiang further discloses that the first pre-bake calendering operation may have a nip gap of 0.08 inches and the last pre-bake calendering operation may have a nip gap of 0.04 inches or more [0033], thus the pre-bake calendering step has a total reduction in a nip gap of 0.04 inches. Jiang further discloses that the nip gap for the pre-bake calendering operations may stay the same for all of the calendering operations [0033-0034].
Both Jiang and Schroedle are silent to the nip gap of the post-bake calendering operations and the ratio of the total reduction of the nip gap in the pre-bake calendering step to the total reduction of the nip gap in the post-bake calendering step.
However, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to apply the teachings of Jiang related to the pre-bake calendering process, wherein the nip gap may remain the same for all calendering operations, to the post-bake calendering operations of Jiang, as it is known as a useful calendering approach within the art. Thus, when the total reduction in a nip gap of the pre-bake calendering step is 0.04 inches and the total reduction in a nip gap of the post-bake calendering step is 0, the ratio would necessarily fall in the range of more than 100:1 and less than or equal to infinity. As such, all of the limitations of Claim 13 are met.
In Regards to Claim 14 (Dependent Upon Claim 10):
Jiang as modified by Schroedle discloses the method of Claim 10 as set forth above. Jiang further discloses that the pre-bake calendering operation may have a nip gap of between 0.08 inches and  0.012 inches [0051]. Jiang further teaches that the nip gap may be adjusted as need to obtain a target cathode thickness [0033-0034]. Jiang further teaches that such a calendering process contributes to producing a high-quality thin electrode with a high surface area and uniform thickness, suitable for high rate batteries [0054].
Both Jiang and Schroedle are silent to the nip gap of the post-bake calendering operations.
Thus, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the nip gap of the post-bake calender operations of Jiang, a value within the range of pre-bake calendering operations disclosed by Jiang, as it is known in the art as an appropriate range of nip gaps to produce a thin electrode, as taught by Jiang. By doing so, all of the limitations of Claim 14 are met.
In Regards to Claim 15 (Dependent Upon Claim 1):
Jiang as modified by Schroedle discloses the method of Claim 1 as set forth above. Jiang further discloses that the method includes preparing an electrode blank (cathode) from the briquette (150); and fabricating a battery with an electrode that includes at least a portion of the electrode blank (Figure 3, [0072]). Therefore, all of the limitations of Claim 15 are met.
In Regards to Claim 16 (Dependent Upon Claim 15):
Jiang as modified by Schroedle discloses the method of Claim 15 as set forth above. Jiang further discloses that the electrode is a cathode [0072]. Therefore, all of the limitations of Claim 16 are met.
In Regards to Claim 17 (Dependent Upon Claim 16):
Jiang as modified by Schroedle discloses the method of Claim 16 as set forth above. Jiang further discloses that the electrode blank (cathode) includes silver vanadium oxide [0067-0072]. Therefore, all of the limitations of Claim 17 are met.
In Regards to Claim 18 (Dependent Upon Claim 1):
Jiang as modified by Schroedle discloses the method of Claim 1 as set forth above. Jiang further discloses that following baking, the briquette (150) may be cut into coupons and then subjected to post-bake calendering operations (Figure 1B, [0015, Claim 3]). Jiang also teaches that performing a cutting step after calendering and baking steps results in a superior product [0067]. Jiang further teaches that adding cutting and/or folding steps allows for increased control over the final dimensions of the product cathode [0038, 0076].
Jiang and Schroedle are deficient in disclosing a step of cutting the briquette into coupons after performing the one or more post-bake calender operations on the briquette.
However, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the method of Jiang to include a step of cutting the briquette into coupons after performing the one or more post-bake calender operations on the briquette, in order to produce a final electrode product with the desired dimensions, as taught by Jiang. By doing so, all of the limitations of Claim 18 are met.
In Regards to Claim 19 (Dependent Upon Claim 1):
Jiang as modified by Schroedle discloses the method of Claim 1 as set forth above. Jiang further discloses that the baking is done in an oven at a temperature of between 30°C and 150°C and for a period of time between 15 minutes and 3 hours [0059]. Thus, all of the limitations of Claim 19 are met.
Response to Arguments
Applicant’s arguments, filed 7/25/2022, with respect to the rejections of Claims 1-17 under 35 U.S.C. 102 and 35 U.S.C. 103 have been fully considered and are persuasive as they apply to the previous rejections issued in the office action dated 4/25/2022. Applicant's newly added limitations have been considered.  However, after further search and consideration, the previously presented Jiang et al. (US 20180083260A1) and Schroedle et al. (US 20150280206A1) references were found to address the amended claims. As detailed in the present office action, Jiang discloses the newly added limitations of Claim 1 requiring calendering a briquette precursor so as to form a precursor sheet; cutting a briquette from the precursor sheet; baking the briquette; and performing one or more post-bake calender operations on the briquette.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E FREEMAN whose telephone number is (571)272-1498. The examiner can normally be reached Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.E.F./Examiner, Art Unit 1724                                                                                                                                                                                                        /BRIAN R OHARA/Examiner, Art Unit 1724